Mr. Justice Creighton delivered the opinion of the court. This was an action of assumpsit, in the Circuit Court of Fayette county, by appellee against appellants, to recover on a promissory note duly executed and delivered by appellants to appellee. Trial by jury. Verdict and judgment in favor of appellee for $101.40, the amount of principal and interest due by the terms of the note. Upon the trial of this case in the Circuit Court, appellants offered to prove that, at the time the note was executed and delivered, it was agreed by and between the parties thereto that the note was to be paid out of the proceeds of certain broom corn sold, and that the broom corn had not been sold or the proceeds thereof collected. The court refused to permit this evidence to go to the jury, and instructed the jury “that any conversation or verbal agreement had between the parties before the signing of the note could not be considered by the jury as a defense.” There is no error in this ruling, nor in the instruction. The law is, that “in an action upon a note, any ' verbal agreements between the parties made prior to the giving of the note as to payment, is inadmissible-in evidence to contradict or vary the terms of the note.” Mosher et al. v. Rogers, 117 Ill. 446. No other defense was interposed? The judgment of the Circuit Court is affirmed. Affirmed.